        Case 1:20-bk-12046-VK                Doc 2 Filed 11/14/20 Entered 11/14/20 16:59:29                                 Desc
                                              Main Document    Page 1 of 1

 Fill in this information to identify the case:
 Debtor name        Buena Park Drive LLC

 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number                                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   AKM FIRE                                           SERVICES                                                                    $9,350.00
    18322 OXNARD STREET
    TARZANA, CA 91356




2   Sanchez Structural                                 SERVICES                                                                    $5,800.00
    Welding
    3608 Arden Drive. Suite
    C
    El Monte, CA 91731

3   So Cal Industries                                  SERVICES                                                                    $2,003.00
    163 Sixth Ave
    City of Industry, CA
    91746




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
